     Case: 1:14-cr-00237-JRA Doc #: 201 Filed: 08/22/19 1 of 2. PageID #: 911




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )   CASE NO.: 1:14CR237
                                                  )
                Plaintiff,                        )   JUDGE JOHN R. ADAMS
                                                  )
        v.                                        )
                                                  )   MOTION TO DENY DEFENDANT’S
 ROBERT EVANS,                                    )   SECOND MOTION TO FILE SEALED EX
                                                  )   PARTE MOTION
                Defendant.                        )

       Now comes the United States of America, by and through its counsel, Justin E. Herdman,

United States Attorney, and Brendan D. O’Shea, Assistant U.S. Attorney, and moves that the

Court deny Defendant’s Second Motion for Court Order to File Sealed Ex Parte Motion

(“Defendant’s Motion”).

       As reason in support of the instant Government’s motion the Government states that this

Court denied the request for permission referenced in Defendant’s Motion during Defendant’s

initial appearance on these proceedings.

                                                      Respectfully submitted,

                                                      JUSTIN E. HERDMAN
                                                      United States Attorney

                                            By:       /s/ Brendan D. O'Shea
                                                      Brendan D. O'Shea (MA: 661677)
                                                      Assistant United States Attorney
                                                      Federal Building
                                                      2 South Main Street, Room 208
                                                      Akron, OH 44308
                                                      (330) 812-7304
                                                      Brendan.OShea2@usdoj.gov
      Case: 1:14-cr-00237-JRA Doc #: 201 Filed: 08/22/19 2 of 2. PageID #: 912



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 22nd day of August 2019 a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                       /s/ Brendan D. O'Shea
                                                       Brendan D. O'Shea
                                                       Assistant U.S. Attorney




                                                  2
